                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

               Plaintiff,

       v.                                                   Case No. 18-CR-130

PETER ARMBRUSTER
MARK WOGSLAND,
and BRET NAGGS,

               Defendants.


            DEFENDANT ARMBRUSTER’S REPLY IN FURTHER SUPPORT OF
              MOTION FOR SANTIAGO PROFFER FROM GOVERNMENT


       Defendant Peter Armbruster, by and through undersigned counsel, hereby fully adopts and

joins the Reply Brief submitted by co-defendant Bret Naggs, Dkt. 104. No other brief will be filed.

Dated: December 18, 2019                     LOEB & LOEB LLP

                                             By: s/ Andrew R. DeVooght______________
                                                Andrew R. DeVooght
                                                321 North Clark Street, Suite 2300
                                                Chicago, Illinois 60654
                                                adevooght@loeb.com
                                                Tel: 312-464-3100
                                                Fax: 312-464-3111

                                                 C. Linna Chen
                                                 345 Park Avenue
                                                 New York, New York 10154
                                                 lchen@loeb.com
                                                 Tel: 212-407-4000
                                                 Fax: 212-407-4990

                                                 Attorneys for Defendant Peter Armbruster
